Citation Nr: 0716788	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-31 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C. 
§ 1318.

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, S.R., R.D.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1944.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appellant, the veteran's son, and the veteran's 
granddaughter testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2006; a 
transcript is of record. 


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The Certificate of Death indicates that the veteran died 
on September [redacted], 2004.  The immediate cause of death was 
listed as pneumonia due to blunt trauma of head.  

3.  At the time of the veteran's death, service connection 
was in effect for weak feet with pes planus and 
metatarsalgia, degenerative joint disease of the lumbar 
spine, degenerative joint disease with left knee replacement, 
and degenerative joint disease with right knee replacement.	

4.  The medical evidence does not demonstrate that the 
veteran's service-connected disabilities were either the 
principal or a contributory cause of his death.

5.  The evidence does not show that the veteran's service-
connected disabilities were continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding the veteran's death on September [redacted], 2004, or that 
the veteran was rated as totally disabled for a period of not 
less than 5 years from the date of his discharge from active 
duty in October 1944, or that the veteran was a former 
prisoner of war.  

6.  The competent medical evidence does not show that at the 
time of his death, the veteran was permanently bedridden or 
so helpless as to be in need of regular aid and attendance 
due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.312 (2006).

2.  Benefits pursuant to 1318 are not authorized.  38 
U.S.C.A. § 1318 (West 
2002).

3.  Accrued benefits for special monthly compensation based 
on the need for regular aid and attendance are not 
authorized.  38 U.S.C.A. §§ 1114(l), 5121(a) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.350, 3.352, 3.1000(a), (b) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in March 2005, the RO 
advised the appellant of what the evidence must show to 
establish entitlement to the compensation benefits sought.  
The RO advised the appellant of VA's duties under the VCAA 
and the delegation of responsibility between VA and the 
appellant in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  The RO also requested that the 
appellant send any evidence in her possession that pertained 
to the claim.   

In correspondence dated in August 2006, the RO informed the 
appellant that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained both VA and private medical 
records.  The RO also provided the appellant with a 
videoconference hearing before the undersigned Veteran's Law 
Judge.  The appellant has not made the RO or the Board aware 
of any other evidence relevant to her appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claims.  
Accordingly, the Board will proceed with appellate review.






II.  Service Connection for the Cause of Veteran's Death

Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.5(a), 3.312 
(2006).  The death of a veteran will be considered as having 
been due to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A contributory cause 
of death is one which contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2006).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.   

Analysis

The record shows that on May 26, 2004, the veteran was taken 
to the hospital after reportedly hitting his head as a result 
of falling while climbing stairs.  Hospital records show that 
as a result of that fall, the veteran developed a subdural 
hematoma.  He subsequently died on September [redacted], 2004.  The 
veteran's death certificate lists pneumonia as the immediate 
cause of death and blunt trauma to the head as an underlying 
cause of death.  The appellant contends that the veteran's 
service-connected weak feet and arthritis of the knees and 
back prevented him from holding himself up, which caused him 
to trip and fall, which ultimately caused his death.  

To support her claim, the appellant offers both lay and 
medical evidence regarding the circumstances under which the 
veteran fell and hit his head.  In a Claim for Payment of 
Cost of Unauthorized Medical Services, the appellant 
described the veteran's health in the weeks leading up to the 
fall on May 26, 2004.  According to that document, beginning 
in April of that year the veteran experienced pain in his 
chest, back, and shoulders.  Subsequent testing revealed a 
pulmonary embolism.  The veteran's health continued to 
deteriorate throughout the month of May.  The appellant 
asserted that during that time, the veteran's legs and feet 
progressively weakened.

At the videoconference hearing, the appellant, the veteran's 
son, and the veteran's granddaughter described the 
circumstances surrounding the veteran's fall.  The appellant 
testified that the veteran was walking up steps from a 
lowered patio room when he fell.  The appellant stated that 
the veteran had been laughing and talking just prior to the 
fall.  The veteran later told her that he stubbed his toe on 
the top step.

The veteran's son, S.R., explained that he was trained in 
accessibility for the Americans with Disabilities Act 
standards.  S.R. explained that he was now retired, but had a 
lot of experience in this area, which was relevant in 
determining how the veteran fell.  S.R. stated that he had 
been told that the veteran fainted while climbing the stairs 
from the patio, but that the physical evidence contradicted 
this.  S.R. explained that the blood stains left after the 
fall were on a diagonal away from the steps and the handrail.  
S.R. also recalled that the veteran's head had landed 10 feet 
from the stairs.  Based on these circumstances, S.R. 
concluded that it was impossible for the veteran to have 
fallen as a result of a blackout as had been reported in the 
veteran's medical records.  S.R. contended that the veteran 
tripped due to service-connected disabilities instead.

The medical evidence pertaining to the circumstances of the 
veteran's fall includes a handwritten note and an attending 
physician's report from Dr. M.D., and a Death Summary from 
the Oklahoma Veterans Center.  In the handwritten note, which 
was dated in October 2004, Dr. M.D. concluded that the 
veteran could have fallen secondary to his weak feet and 
arthritis of the knees and back.  In the attending 
physician's report, which was dated in November 2004, Dr. 
M.D. noted that the veteran "blacked out" while climbing 
stairs.  Dr. M.D. also reported that the veteran's wife 
claimed that the veteran told her he tripped.  

In the Death Summary, which was dated in September 2004, Dr. 
L.L. reported that the veteran was in good health until May 
2004 when he experienced shortness of breath and dyspnea on 
exertion.  The veteran was hospitalized and found to have a 
pulmonary emboli.  Dr. L.L. then noted that later in that 
month the veteran fell and struck his head while walking up 
steps, which resulted in another hospitalization.  

Regarding the cause of the fall, it is difficult to determine 
whether the veteran's head injury was the result of him 
tripping or fainting.  First, nobody had actually seen the 
veteran trip and fall.  The testimony rendered at the hearing 
and the statements submitted throughout the course of this 
appeal were based on either speculation or what the veteran 
had said regarding the incident.  Moreover, it is not clear 
from Dr. M.D.'s statement why the doctor concluded that the 
veteran blacked out.  Whether the veteran told him that or 
whether the doctor had a medical basis for this conclusion 
remains unknown.  

Despite the possibility that the veteran had tripped and 
fallen rather than fainted, it is too speculative to conclude 
that this was due to service-connected disabilities.  Prior 
to the incident, the veteran's health had been deteriorating, 
apparently as a result of both service-connected and non-
service-connected disabilities.  Thus, it is possible that he 
fell for reasons other than his service-connected 
disabilities or from fainting.  The only medical evidence 
pertaining to the cause of the fall is found in the note from 
Dr. M.D.  In that note, however, the doctor only placed the 
service-connected disabilities within the realm of possible 
explanations; he did not conclude that it was more likely 
than not that the disabilities caused or contributed to the 
veteran's death.   

In short, a causal connection between the veteran's service-
connected disabilities and his fall, which ultimately 
resulted in death, is not shown.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

III.  Dependency and Indemnity Compensation (DIC) Under § 
1318

Legal Criteria and Background

A surviving spouse of a deceased veteran may receive benefits 
under 38 U.S.C.A. 
§ 1318 if, at the time of death, the veteran was in receipt 
of a total disability rating and the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge, or 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  See 38 U.S.C.A. § 1318 (West 
2002).  

At the time of the veteran's death in September 2004, he was 
service-connected for weak feet with pes planus and 
metatarsalgia, degenerative joint disease of the lumbar 
spine, degenerative joint disease with left knee replacement, 
and degenerative joint disease with right knee replacement.  
In December 1997, the RO granted the veteran a total 
disability rating due to service-connected disabilities and 
assigned an effective date of September 8, 1997.  At the time 
of the December 1997 award, the veteran was service-connected 
for weak feet with pes planus and metatarsalgia, degenerative 
joint disease of the lumbar spine, and degenerative joint 
disease of the left and right knees; these disabilities were 
the basis for the veteran's total disability rating.  Prior 
to that, effective February 19, 1992, the veteran was rated 
50 percent disabled due to service-connected weak feet with 
pes planus and metatarsalgia.

The appellant does not contend that the veteran was rated 
totally disabled by reason of service-connected disabilities 
continuously for five years from the date of discharge, or 
that he was a prisoner of war rated totally disabled by 
reason of service-connected disability for a period of not 
less than one year immediately preceding death.  Instead, the 
appellant claims that the effective date of the veteran's 
total rating should have been December 11, 1992, rather than 
September 1997.  Such an effective date of the total 
disability rating would mean that the veteran was rated as 
totally disabled for a period of 10 or more years immediately 
preceding death.  See 38 U.S.C.A. § 1318 (West 2002).  
 
The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following the date of discharge or the date entitlement 
arose if the claim is received within one year from such 
discharge; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b) (2002); 38 C.F.R. § 3.400 (b)(2) (2006).  

The appellant alleges that the veteran filed claims for 
service connection for knee and back disabilities on December 
11, 1992, but that those issues were not adjudicated until 
November 1997 when he was granted service connection for 
those disabilities.  For that reason, the appellant contends 
that the effective date of the total rating should be 
December 11, 1992 rather than September 8, 1997. 

Analysis 

Here, the evidence does not show that an earlier effective 
date of the total rating is warranted, and thus, there is no 
basis for DIC under § 1318.  The record shows that the 
veteran filed claims to reopen previously disallowed claims 
of entitlement to service connection for a back and a 
bilateral knee disability on December 11, 1992.  The RO 
informed the veteran of its decision not to reopen these 
claims in correspondence dated in January 1993.  The veteran 
did not appeal this decision.  The veteran filed another 
claim for knee and back disabilities on September 8, 1997, 
which the RO assigned as the effective date when it granted 
service connection in November 1997.  

The Board finds that the claims filed on December 11, 1992 
were properly adjudicated and that September 8, 1997 is the 
proper date for the award of a total rating.  Because it was 
not until the RO granted service connection for the back and 
knee disabilities that he became eligible for the total 
disability rating, there is no basis for the total disability 
rating to be effective prior to when those claims were filed.

Having found that the effective date of the total disability 
rating was properly determined to be September 8, 1997, the 
veteran was not rated totally disabled for a period of 10 
years or more immediately preceding death and benefits under 
38 U.S.C.A. § 1318 are not authorized.  It has been held that 
in a case where the law is dispositive, the claim should be 
denied because of a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1997).  Accordingly, this claim is denied as 
lacking in entitlement under the applicable regulations.

IV.  Accrued Benefits

Legal Criteria 

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.1000(a), (b) (2006).  

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating of decision."  136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  The Court in Jones noted that "a consequence of 
the derivative nature of the surviving spouse's entitlement 
to a veteran's accrued benefits claim is that, without the 
veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her 
own application."  Id. at 1300.  

Here, at the time of the veteran's death, he had a pending 
claim for entitlement to compensation based on the need for 
regular aid and attendance.  Special monthly compensation at 
the aid and attendance rate is payable when the veteran, due 
to service-connected disability, is permanently bedridden or 
so helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2006).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  38 C.F.R. § 3.352(a) (2006).  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2006).

Analysis

The competent medical evidence shows that at the time of his 
death, the veteran was not permanently bedridden or so 
helpless as to be in need of regular aid and attendance due 
solely to service-connected disabilities.  In a Nursing Home 
Statement, dated in August 2004, S.L., Physician's Assistant 
- Certified (PA-C) indicated that the veteran was unable to 
bath, use the toilet, eat, or leave home unattended.  S.L. 
also indicated that the veteran could not ambulate without 
aids and was not mentally competent to handle funds.  

While this statement indicates that upon admission to the 
nursing home the veteran was in need of regular aid and 
attendance, it is not shown that such need was based on 
service-connected disabilities.  In the Nursing Home 
Statement, the physician's assistant also reported that the 
diagnoses upon admission were congestive heart failure, 
hypertension, benign prostate hypertrophy, and status post 
prostate cancer.  Because these conditions were noted 
diagnoses at the time of his nursing home admission, it is 
apparent that they were the basis for the veteran's 
condition.  Service connection was not in effect for any of 
these disabilities.  

Because the need for aid and attendance has not been shown to 
be due to service-connected disabilities, there were no 
monetary benefits to which the veteran was entitled at death, 
and thus, the appellant is not entitled to accrued benefits.  
See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.1000(a), (b) (2006).  


ORDER

1.  Service connection for the cause of the veteran's death 
is denied.

2.  The claim for benefits under 38 U.S.C.A. § 1318 is 
denied.

3.  Entitlement to accrued benefits is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


